Title: Susanna Clarke Copley to Abigail Adams, 28 March 1788
From: Copley, Susanna Clarke
To: Adams, Abigail


        
          George Street March 28th: 1788
        
        Mrs: Copley presents Compliments to Mrs: Adams: would have called uppon her this Morning, but that she thinks it must at this time be inconvenient to Mrs: Adams: will be very happy if it is consistant with Mrs: Adams’s engagements to have the pleasure of her company at Tea in George street before she leaves London: (but least she should not have that pleasure) takes leave to say that her best wishes ever attend Mrs: Adams: that her Voyage may be prosperous, and that it may be succeeded by the very great pleasure of Meeting her Family, and Friends in health, that all happiness may long attend Mrs: Adams and her Family, and that it will be a great gatifycation to Mrs: C: to hear of the welfare of those for whom she shall retain the highest esteem; and to whom she feels herself much obliged for their Friendship and politeness—
        Mr: & Miss C: desire to untite in respectful compliments to Mr: & Mrs: Adams— Miss C: wishes that the Artificial Roses where more worthy Mrs: Adams’s acceptance: she delayed doing them hopeing to have had some natural ones to have copyed which would have Made them more perfect—
        
        Mrs: Copley has taken the liberty to send with this a Letter for her Friend Mrs: Rogers, and a parcel from Mr: Bromfield—
      